PER CURIAM.
hWrit Granted.
For the reasons assigned by Judge Dennis R. Bagneris, Sr. in his dissent in State v. Newsome, 15-1117 (La.App. 4 Cir. 12/10/15) (an unpublished writ action) (Bagneris, J., dissenting), we grant the state’s writ application and reverse the ruling of the trial court, which granted the defendants’ motion to suppress evidence. We hereby deny the defendants’ motion to suppress evidence. This matter is remanded to the trial court for further proceedings.
REVERSED, MOTION DENIED, AND REMANDED.
JOHNSON, C.J. would deny the writ application.